 Case 2:20-cv-00280-JRG Document 65 Filed 06/09/21 Page 1 of 6 PageID #: 691




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION


KAIFI LLC,

             Plaintiff,

      v.

VERIZON COMMUNICATIONS INC.;
CELLCO PARTNERSHIP D/B/A VERIZON
WIRELESS; VERIZON SERVICES CORP.;
VERIZON ENTERPRISE SOLUTIONS,                            CASE NO. 2:20-CV-00280-JRG
LLC; VERIZON BUSINESS GLOBAL LLC;
VERIZON BUSINESS NETWORK
SERVICES, LLC; VERIZON CORPORATE
SERVICES GROUP INC.; VERIZON DATA
SERVICES, LLC; VERIZON MEDIA INC.;
and VERIZON ONLINE, LLC,

             Defendants.


                           ORDER REGARDING E-DISCOVERY

The Court ORDERS as follows:

1.    This order supplements all other discovery rules and orders. It streamlines Electronically

      Stored Information (“ESI”) production to promote a “just, speedy, and inexpensive

      determination” of this action, as required by Federal Rule of Civil Procedure 1.

2.    This order may be modified in the court’s discretion or by agreement of the parties. If the

      parties cannot resolve their disagreements regarding any modifications, the parties shall

      submit their competing proposals and a summary of their dispute.

3.    A party’s meaningful compliance with this order and efforts to promote efficiency and

      reduce costs will be considered in cost-shifting determinations.

4.    Absent a showing of good cause, general ESI production requests under Federal Rules of



                                               1
 Case 2:20-cv-00280-JRG Document 65 Filed 06/09/21 Page 2 of 6 PageID #: 692




      Civil Procedure 34 and 45, or compliance with a mandatory disclosure requirement of this

      Court, shall not include metadata, except, if available, for the following fields: file name,

      the date and time that the document was created and last modified, the date and time an

      email was sent and received, the author, the complete distribution list, and the custodian.

5.    Absent agreement of the parties or further order of this court, the following parameters

      shall apply to ESI production:

      a)     General Document Image Format. Each electronic document shall be produced

             in single-page Tagged Image File Format (“TIFF”) format, or in native format.

             TIFF files shall be single page and shall be named with a unique production

             number followed by the appropriate file extension. Load files shall be provided to

             indicate the location and unitization of the TIFF files. If a document is more than

             one page, the unitization of the document and any attachments and/or affixed notes

             shall be maintained as they existed in the original document.

      b)     Text-Searchable Documents. No party has an obligation to make its production

             text-searchable; however, if a party’s documents already exist in text-searchable

             format independent of this litigation, or are converted to text-searchable format

             for use in this litigation, including for use by the producing party’s counsel, then

             such documents shall be produced in the same text-searchable format at no cost to

             the receiving party.

      c)     Footer. Each document image shall contain a footer with a sequentially ascending

             production number.

      d)     Native Files. A party that receives a document produced in TIFF format specified

             above may make a reasonable request to receive the document in its native format,




                                                2
 Case 2:20-cv-00280-JRG Document 65 Filed 06/09/21 Page 3 of 6 PageID #: 693




             and upon receipt of such a request, the producing party shall produce the document

             in its native format.

      e)     No Backup Restoration Required. Absent a showing of good cause, no party

             need restore any form of media upon which backup data is maintained in a party’s

             normal or allowed processes, including but not limited to backup tapes, disks,

             SAN, and other forms of media, to comply with its discovery obligations in the

             present case.

      f)     Voicemail and Mobile Devices. Absent a showing of good cause, voicemails,

             PDAs, instant messaging, and mobile phones are deemed not reasonably

             accessible and need not be collected and preserved.

6.    General ESI production requests under Federal Rules of Civil Procedure 34 and 45, or

      compliance with a mandatory disclosure order of this court, shall not include e-mail or

      other forms of electronic correspondence (collectively “e-mail”). To obtain e-mail,

      parties must propound specific e-mail production requests only as set forth below or as

      modified under Paragraph 2 (above).

7.    E-mail production requests shall be phased to occur timely after the parties have

      exchanged initial disclosures, a specific listing of likely e-mail custodians, a specific

      identification of the fifteen most significant listed e-mail custodians in view of the pleaded

      claims and defenses, infringement contentions and accompanying documents pursuant to

      P.R. 3-1 and 3-2, invalidity contentions and accompanying documents pursuant to P.R.

      3-3 and 3-4, and preliminary information relevant to damages. A “specific identification”

      requires a short description of why the custodian is believed to be significant. The parties

      have already exchanged information pertaining to the required “specific listing” and




                                                 3
 Case 2:20-cv-00280-JRG Document 65 Filed 06/09/21 Page 4 of 6 PageID #: 694




      “specific identification” prior to filing the stipulated motion for entry of this Order.

8.    For clarity, the Deadline to Substantially Complete Document Production and Exchange

      Privilege Logs (see D.I. 43 at 4) shall not apply to activities under this Order. The parties

      will endeavor to substantially complete e-mail productions and exchange privilege logs

      for e-mail by August 10, 2021.

9.    Within the limitations set forth in the Discovery Order, each requesting party may also

      propound up to five written discovery requests and take one deposition per producing

      party to identify the proper custodians, proper search terms, and proper time frame for e-

      mail production requests. A party may request additional discovery upon a showing of

      good cause. The parties agree that such written discovery requests and deposition notice

      may be served prior to the Court’s entry of this order.

10.   E-mail production requests shall identify the custodian, search terms, and time frame,

      consistent with the limitations set forth in this Order. Upon receipt of the email production

      requests, the parties shall cooperate to identify the proper custodians, proper search terms,

      and proper time frame.

11.   Each requesting party shall limit its e-mail production requests to a total of up to eight

      custodians per producing party for all such requests.

12.   Each requesting party shall limit its e-mail production requests to a total of ten search

      terms per custodian per party.

13.   If the producing party objects to any search term as directed to irrelevant information, not

      proportional to the needs of the case, and/or insufficiently tailored to avoid undue burden

      on the producing party, then no later than seven days after receiving the initial list of

      search terms for a custodian, the producing party shall provide a hit count identifying the




                                                 4
 Case 2:20-cv-00280-JRG Document 65 Filed 06/09/21 Page 5 of 6 PageID #: 695




      number of documents for each such search term. The requesting party may then provide

      modifications to those objected-to search terms (but may not change the identified

      custodian absent agreement of the producing party). If the modified search terms still

      produce results that are unduly burdensome or not proportional to the needs of the case,

      the parties shall meet and confer to agree on any further modifications that may be

      necessary.

14.   Once a reasonable set of search terms has been received, the actual results shall be

      produced to the requesting party, subject to responsiveness and any privilege, work

      product, or other protection. The producing party shall produce the identified emails in a

      reasonably diligent manner.

15.   The search terms shall be narrowly tailored to particular issues.

      a) Indiscriminate terms, such as the producing company’s name or its product name, are

         inappropriate unless combined with narrowing search criteria that sufficiently reduce

         the risk of overproduction.

      b) A conjunctive combination of multiple words or phrases (e.g., “computer” and

         “system”) narrows the search and shall count as a single search term.

      c) A disjunctive combination of multiple words or phrases (e.g., “computer” or

         “system”) broadens the search, and thus each word or phrase shall count as a separate

         search term unless they are variants of the same word.

      d) Use of narrowing search criteria (e.g., “and,” “but not,” “w/x”) is encouraged to limit

         the production and shall be considered when determining whether to shift costs for

         disproportionate discovery.

16.   The parties may jointly agree to modify the custodian or search term limit without the




                                               5
 Case 2:20-cv-00280-JRG Document 65 Filed 06/09/21 Page 6 of 6 PageID #: 696




         court’s leave.   The court shall consider contested requests for additional or fewer

         custodians per producing party or additional or fewer search terms per custodian, upon

         showing a distinct need based on the size, complexity, and issues of this specific case.

17.      Pursuant to Federal Rule of Evidence 502(d), the inadvertent production of a privileged

         or work product protected ESI is not a waiver in the pending case or in any other federal

         or state proceeding.

18.      The mere production of ESI in a litigation as part of a mass production, including

         production of e-mail per the agreed-upon search terms if applicable, shall not itself

         constitute a waiver for any purpose.

19.      Except as expressly stated, nothing in this order affects the parties’ discovery obligations

         under the Federal or Local Rules.


      So Ordered this
      Jun 8, 2021




                                                  6
